Citation Nr: 1624518	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for low back strain.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral ankle condition.

4.  Entitlement to a compensable rating for scalp laceration scar.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for memory loss/dementia.

8.  Entitlement to service connection for neck condition.

9.  Entitlement to service connection for left hand nerve damage.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1979.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from February 2006 and July 2007 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Board remanded this case so that a video conference hearing could be scheduled.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in private medical opinions that addressed both this and tinnitus.  Bilateral hearing loss has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §19.9(b) (2015).

The issues of service connection for bilateral ankle condition, low back condition, headaches, memory loss/dementia, a neck condition, and left hand nerve damage are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1983 Board decision denied service connection for low back disorder and an acquired psychiatric disorder.

2.  The evidence received since the September 1983 Board decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for back and acquired psychiatric disabilities.

3.  An unappealed March 1981 rating decision denied service connection for a bilateral ankle condition.

4.  The evidence received since the March 1981 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral ankle disability.

5.  The Veteran's scalp laceration scar is painful.

6.  The Veteran's tinnitus is related to his active service.

7.  The Veteran's PTSD is related to his active service.


CONCLUSIONS OF LAW

1.  The September 1983 Board decision, which denied service connection for a low back disorder and an acquired psychiatric disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §3.156 (2015).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for a low back disorder and an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 1981 rating decision, which denied service connection for a bilateral ankle condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral ankle condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for a 10 percent rating, but no higher, for scalp laceration scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code (DC) 7804 (2014).

6.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May 2005 and August 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided a relevant examination in April 2009 related to his scalp scar.  This examination contained all information needed to rate the disability.  The examiner reviewed the objective evidence of record, documented the Veteran's current complaints and performed a thorough clinical evaluation.  Therefore, the examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence - Low Back Strain

The Veteran is currently seeking to reopen his service connection claim for low back strain, which was previously denied in a September 1983 Board decision.  Board decisions are final as of the date of issuance.  See 38 C.F.R. § 20.1100(a).

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would trigger VA's duty to assist.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed the current claim to reopen in April 2005.

The evidence of record at the time of the September 1983 Board decision consisted of service treatment records, private treatment records from the Veteran's period of service that related to his claimed injuries and noting his pre-service back injury, post-service private treatment records, an August 1979 VA orthopedic examination, a February 1981 VA orthopedic examination, and the Veteran's May 1982 hearing testimony.  The Board decision denied service connection, finding that the record did not show any chronic worsening of the Veteran's pre-existing low back symptomatology.

The evidence received since the September 1983 Board decision includes a March 2016 statement from the Veteran's private physician, Dr. M.J.M., noting that she believed the Veteran's pain, including his low back pain, stemmed from injuries sustained in the February 1978 motor vehicle accident.

As the newly submitted evidence reflects a possible relationship between the Veteran's current back disability and military service, this evidence is both new and material and is therefore sufficient to reopen the claim. 

New and Material Evidence - Acquired Psychiatric Disorder

The Veteran is also seeking to reopen his service connection claim for an acquired psychiatric condition, which was denied in the September 1983 Board decision.  Board decisions are final as of the date of issuance.  See 38 C.F.R. § 20.1100(a).

The evidence of record at the time of the September 1983 Board decision consisted of service treatment records, private treatment records from the Veteran's period of service, an August 1979 VA psychological evaluation, the Veteran's May 1982 hearing testimony, and a January 1983 VA psychological evaluation.  This Board decision denied service connection, finding that there was no evidence of a demonstrated chronic acquired psychiatric disorder.

The evidence received since the September 1983 Board decision includes several psychiatric diagnoses, including posttraumatic stress disorder (PTSD).  This evidence is both new and material to establishing entitlement to service connection for an acquired psychiatric disability; as such, the claim is reopened.

New and Material Evidence - Bilateral Ankle Condition

The Veteran was denied service connection for bilateral ankle condition in a March 1981 rating decision.  As the Veteran did not appeal this rating decision and failed to submit new and material evidence within a year of the March 1981 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).

The evidence of record at the time of the March 1981 rating decision consisted of service treatment records, private treatment records from the Veteran's period of service and a February 1981 VA examination.  The rating decision denied service connection, finding that there was no relationship between the Veteran's claimed bilateral ankle condition and his service connected bilateral knee disabilities.

The evidence received since the March 1981 rating decision includes a March 2016 statement from the Veteran's private physician, Dr. M.J.M., noting that she believed the Veteran's pain, including his bilateral ankle pain, stemmed from injuries sustained in the February 1978 motor vehicle accident.

This evidence is both new and material; accordingly, the claim is reopened.  

Increased Rating - Scalp Laceration Scar

The Veteran was originally granted service connection for laceration scar, scalp, residual of head injury, in a February 1980 rating decision.  In June 2006, the Veteran filed a claim for residuals of head injury that was accepted as a claim for an increased rating for his laceration scar of the scalp.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008.  As the Veteran's claim was filed in June 2006, more than two years prior to this date, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations, and the Veteran has not made such a request.

Currently, this scar is rated under Diagnostic Code (DC) 7800, which provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118 (2006).  A skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7800 (2006).  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  Id.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  Id.

The eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. §4.118, are (1) length  of scar is 5 or more inches (13 or more cm.); (2) width of scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) elevated or depressed surface contour on palpation; (4) adherence to underlying tissue; (5) hypo-or hyper-pigmentation of the scar in an area exceeding six square inches (39 sq. cm.); (6) abnormal (irregular, atrophic, shiny, scaly, etc.) skin texture in an area exceeding six square inches (39 sq. cm.); (7) missing underlying soft tissue in an area exceeding six square inches (39 sq. cm.); (8) indurated and inflexible skin in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note (1) (2006).

DC 7804 provides a 10 percent rating for superficial unstable scars.  38 C.F.R. § 4.118 (2006).  One or two scars that are unstable or painful are also rated 10 percent disabling.  38 C.F.R. § 4.118, DC 7800 (2006).  Three or more scars that are unstable or painful are rated 20 percent disabling.  Id.  Five or more scars that are unstable or painful are 30 percent disabling.  Id.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804, Note (1) (2006).

If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7800, Note (2) (2006).

Scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804, Note (3) (2006).

DC 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. §4.118.

In May 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the scalp scar was sensitive to touch.  There were no other symptoms.  This scar had no occupational impact and no effect on the Veteran's activities of daily living.  Physical examination of the scar found that it was 2.5 cm, well-healed, and concealed by the Veteran's hair.  No abnormality was noted in the scar.  There was no elevation or depression in the surface contour of the scar.  There was no limitation of motion or impairment of function associated with this scar.  The examiner concluded that there was no residual functional impairment associated with this scar.

The Veteran also underwent an April 2009 VA examination in conjunction with this claim.  Physical examination at that time found an indistinct scar that the examiner was unable to measure.  It was not tender on palpation.  There was no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over scar.

In March 2016, the Veteran testified that his scar was painful to touch.

Review of the evidence reveals that a 10 rating for scalp laceration scar is warranted.  Despite the April 2009 examiner's finding that the scar was not tender on palpation, the remaining evidence shows that this scar was painful when touched.  Under DC 7804 a painful scar warrants a 10 percent rating.  See 38 C.F.R. § 4.118 (2006).  A higher rating under this diagnostic code would require that this scar also be unstable, which is not shown in the record.  See id.  The Board has also considered whether an additional rating under DC 7800 is warranted.  Under that diagnostic code, a compensable rating would require at least one characteristic of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  See 38 C.F.R. § 4.118 (2006).  None of these symptoms are shown here.  Thus a rating of 10 percent, but no more, is granted for the Veteran's scalp laceration scar.

The Board has also considered whether extraschedular consideration is warranted.  
The criterion for an extraschedular award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

Here, the record shows that the Veteran's scalp laceration scar was small and painful, symptoms that are expressly contemplated by the schedular rating criteria.  As such, the rating criteria reasonably describe the Veteran's level of disability and symptomatology.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection - Tinnitus

The Veteran is seeking service connection for tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court of Appeals for Veterans Claims determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a), such as tinnitus, is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Here, the record contains a current diagnosis of tinnitus.  See e.g., December 2011 VA examination.  At his March 2016 hearing, the Veteran testified that he had had hissing in his ears since service and because it did not sound like ringing, he did not realize it was tinnitus.  He first noticed this hissing after the February 1978 motor vehicle accident.  Thus both the current disability and the in-service incurrence criteria are met.

The final question is whether the Veteran's current tinnitus is related to his active service.  The December 2011 examiner found that the Veteran's tinnitus was associated with his hearing loss and not due to an in-service traumatic brain injury but, as head trauma was also a known cause of tinnitus, it could not be ruled out as a potential etiology.  Thus, while this is not a positive nexus opinion, it is not a negative opinion either.

In a May 2015 letter, the Veteran's private physician, Dr. M.A.P. found that the Veteran's tinnitus was more likely than not related to his military service due to damage to the cochlea of his ear that Dr. M.A.P. believed was caused an injury during small arms practice.  Moreover, the Veteran has reported that his tinnitus began during his active service.  After resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.

Service Connection - Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.

During the pendency of this claim, he has been diagnosed with non-combat related posttraumatic stress disorder (PTSD) and major depressive disorder.  See e.g., January 2010 and February 2015 private treatment records.  Although the August 2011 VA examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, other mental health professionals have found that the Veteran meets the DSM criteria.  As these mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a diagnosis, the Board finds that the Veteran has a current diagnosis of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Thus, the current diagnosis requirement is met with regard to PTSD and major depressive disorder.

Private treatment records from the Veteran's period of service reflect a motor vehicle accident in February 1978.  See April 1978 private treatment record.  The record does not contain the accident report, so the Board cannot verify the Veteran's contention that a child in the other car was killed in the accident.  Nevertheless, the Veteran is competent to provide lay evidence of this accident, including any casualties, and the Board accepts this account as credible.  Thus, the in-service injury requirement is satisfied.

The remaining question is whether the Veteran's current PTSD is related to his active service, to include this in-service motor vehicle accident.  To that end, a December 2006 VA treatment record related the Veteran's PTSD to this motor vehicle accident.  Additionally, the Veteran has submitted a February 2015 private medical opinion that related his PTSD to his military service.  Based on these positive opinions, and resolving any reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for low back strain is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for a bilateral ankle condition is granted.

An increased rating of 10 percent, but not more, for scalp laceration scar is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted. 


REMAND

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  Here, the examinations provided do not adequately address all of the evidence of record and/or all of the Veteran's contentions regarding these issues.  As such, additional medical evaluations are necessary.

With regard to the low back claim, private treatment records following the February 1978 motor vehicle accident during service note the Veteran's report of a pre-service back injury eight years prior.  The record does not contain medical records relating to this pre-service injury or the Veteran's service entrance examination report.  A February 1979 record described this incident, apparently based on the Veteran's reported history, as an injury lifting a box at the grocery store where he worked that led to hospitalization for physical therapy.  He reported residuals of intermittent minimal low back pain.  He reported that he had been able to lift without disability and there was no leg radiation of that pain.  It was noted by the examiner that he had full range of motion of the spine.  At the time of his January 1983 VA examination, the Veteran reported trouble with his back following the February 1978 motor vehicle accident.  This examiner described the Veteran's back pain as a dull ache with a sharp needlelike pain from time to time.  Low back flexion was limited to 70 degrees.  The Veteran was diagnosed with a history of low back strain with continued symptoms and probable lumbosacral disc sprain.  

The Veteran provided a private medical opinion linking his current back complaints to his in-service motor vehicle accident, but this physician did not address the pre-service low back injury and did not provide a rationale for her opinion.  

The February 2012 VA examiner stated that the Veteran's low back condition clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale provided relied on the lack of medical evidence establishing recurring back treatment.  The credibility of the Veteran's account of back pain since service is not diminished solely because of a lack of corroborating medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331, 1336 (Fed. Cir. 2006).  Thus, this rationale is insufficient to support the opinion provided.  As such, a new medical evaluation is necessary.

Moreover, the Board notes that although a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, the presumption of sound condition does not apply if an entrance examination was not performed contemporaneous with entry to a period of service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In this case, there is no entrance examination.  Therefore, the question is whether it is at least as likely as not that the Veteran's low back disability pre-existed service, and if so, was it at least as likely as not aggravated during service.  

With regard to his bilateral ankle claim, the Veteran was treated for ankle pain following the motor vehicle accident in service.  A December 1979 record noted that his ankle pain stopped once he began wearing boots.  A September 1980 private treatment record noted the Veteran's complaints of ankle pain since the 1978 accident.  In a May 2015 letter, the Veteran's private physician noted a history of ankle pain since the in-service motor vehicle accident.  The February 2012 VA examiner found that it was less likely as not that the Veteran's right ankle heel spur and degenerative joint disease were incurred in or caused by the Veteran's in-service motor vehicle accident, noting that bone spurs usually form over time in response to pressure, rubbing, or stress as the body tries to repair itself by building extra bone and that if the in-service motor vehicle accident was going to cause ankle problems there would have been earlier findings and changes on the Veteran's radiological reports, but there was no medical evidence found since the accident requiring follow up treatment.  Again, the credibility of the Veteran's account of ankle pain since service is not diminished solely because of a lack of corroborating medical evidence.  Buchanan, 451 Vet. App. 1331.  Thus, this rationale is insufficient to support the opinion provided.  The Veteran has since provided a private medical opinion linking his current ankle complaints to his in-service motor vehicle accident, but this physician did not provide a rationale for her opinion.  As such, a new medical evaluation is necessary.

With regard to his headache claim, the Veteran's service treatment records show multiple in-service complaints of headaches, particularly in conjunction with his eye condition.  In February 1974, the Veteran underwent right eye surgery for exotropia.  Prior to surgery, the Veteran complained of headaches.  A February 1979 service treatment record shows diplopia and headaches following the February 1978 motor vehicle accident.  These headaches had resolved.  At the time of his June 2005 VA eye examination, the Veteran reported a return of his exotropia and diplopia symptoms following the motor vehicle accident.  His then-current symptoms included a hard time focusing his right eye, which caused him difficulty with computers and headaches.  The June 2005 VA eye examiner was unable to determine if the Veteran's headaches were caused by his eye disability.  Another July 2005 VA examiner found that the Veteran's headaches were less likely than not secondary to head injuries that he suffered while he was in active duty, noting that the Veteran had been asymptomatic every time he had an examination and the pattern of the headaches was less characteristic for any residuals of trauma to the head.  The Veteran's rating for right eye exotropia was increased during the pendency of this claim due to his complaints of progressively worsening symptoms.  The January 2012 VA TBI examiner also found that the Veteran's headaches were not related to his in-service head injury or motor vehicle accident and noted no headaches associated with the Veteran's right eye disability since his surgery.  This examiner did find evidence of diplopia on extreme right lateral gaze.  She did not adequately explain why the resolution of headaches following eye surgery during service would support a finding that the Veteran's current headaches are not related to his worsened right eye disability currently.  Thus, the record does not contain an adequate medical opinion as to whether the Veteran's current headaches are associated with his service connected right eye disability.  Thus, a new medical opinion is necessary to determine whether a causal relationship exists between the Veteran's current headaches and his service connected right eye disability.

With regard to the Veteran's complaints of memory loss, the Veteran's private physician, Dr. M.A.P., noted that the Veteran had a history of vague memory problems.  See September 2009 letter.  Dr. M.A.P. then concluded that it was "as likely as not that all [the Veteran's] symptoms form a psychological and psychiatric have to do with the significant head trauma he sustained while in active duty."  It is unclear from this statement whether Dr. M.A.P. opinion encompassed memory loss as a symptom of the Veteran's non service connected PTSD or if these complaints were seen as a separate disability.  A medical opinion is necessary to determine if the Veteran has a memory loss disability, including dementia, or if the symptoms of memory loss are simply a symptom of his PTSD, rather than a separate disability.  If the Veteran has a separate memory loss disability, the examiner should also opine as to whether it is related to his head injury or motor vehicle accident in service.

With regard to the Veteran's neck condition claim, the February 2012 VA examination found pain on movement and tenderness to palpation.  The only diagnosed cervical spine condition noted in this examination is a cervical spine strain in February 1978.  Nevertheless, this examiner also indicated that the Veteran had intervertebral disc syndrome (IVDS) of the cervical spine.  Due to this confusion, the Board finds this examination inadequate and requests a new examination and opinion to clarify the Veteran's current cervical spine diagnosis, if any, and the relationship, if any, between the Veteran's current cervical spine condition and his documented October 1972 in-service head injury and/or his February 1978 motor vehicle accident.

At his hearing, the Veteran stated that a private physician had told him that his left hand symptoms were related to his neck condition.  In a March 2016 statement, the Veteran's private physician, Dr. M.J.M. stated that she had no doubt that the Veteran's complaints of radiating pain and numbness to his left arm and hand stemmed from the injuries he sustained in the motor vehicle accident in service, but this opinion was not accompanied by a rationale.  As such, the examination of the Veteran's cervical spine should also address whether any current cervical spine condition has caused the Veteran's left hand symptoms of radiating pain and numbness, or if these symptoms are manifestations of any existing cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current spine condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

a)  Does the Veteran have a current low back condition?
   
b)  Is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran had a low back disability prior to his active service?  In this regard, the examiner must address the in-service reference to a work injury in 1971.

i)  If the Veteran did not have a preexisting low back condition, is it at least as likely as not (a 50 percent or greater probability) that any current low back condition is related to his active military service, to include his February 1978 motor vehicle accident?

ii)  If the Veteran did have a low back condition prior to military service, is it at least as likely as not that the disability permanently increased in severity as a result of military service, to include his February 1978 motor vehicle accident?

The examination report must include a complete rationale for any opinion expressed.  

2.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current ankle condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

	a)  Does the Veteran have a diagnosed current ankle disability?

b)  If so, is it at least as likely as not (a 50 percent or greater probability) that any such condition is related to his active military service, to include his February 1978 motor vehicle accident?  In rendering this opinion, the examiner must consider the Veteran's contentions regarding his history of ankle complaints and may not disregard such complaints solely because they are not corroborated by contemporaneous medical records.

The examination report must include a complete rationale for any opinion expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current headache condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his headache condition is related to his service connected right eye disability or is directly related to his military service, to include the headache complaints noted in service.

The examination report must include a complete rationale for any opinion expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current memory loss.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

a)  Is the Veteran's reported memory loss a symptom of his service-connected PTSD or a manifestation of a separate diagnosed disability?

b)  If the memory loss is a manifestation of a separate diagnosed disability, is it at least as likely as not (a 50 percent or greater probability) that his memory loss condition is related to the Veteran's active military service, to include documented October 1972 in-service head injury and/or his February 1978 motor vehicle accident?

The examination report must include a complete rationale for any opinion expressed.  

5.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current neck condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

	a)  Does the Veteran have a current diagnosed cervical spine disability?

b)  If so, is it at least as likely as not (a 50 percent or greater probability) that this cervical spine disability is related to the Veteran's active military service, to include documented October 1972 in-service head injury and/or his February 1978 motor vehicle accident?

c)  Are the Veteran's left hand symptoms of radiating pain and numbness a symptom of the diagnosed cervical spine disability or secondary to the diagnosed cervical spine disability?

The examination report must include a complete rationale for any opinion expressed.  

6.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


